822 F.2d 511
UNITED STATES of America, Plaintiff-Appellee,v.Reginald James CAUSEY, Defendant-Appellant.
No. 86-3469.
United States Court of Appeals,Fifth Circuit.
July 9, 1987.

Burton P. Guidry, Baton Rouge, La., for defendant-appellant.
Richard B. Lawney, Asst. U.S. Atty., Stanford O. Bardwell, Jr., U.S. Atty., Baton Rouge, La., Mervyn Hamburg, App. Sect., Crim. Div., U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Appeals from the United States District Court for the Middle District of Louisiana;  John V. Parker, Judge.
(Opinion May 22, 1987, 5 Cir., 1987, 818 F.2d 354)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.